Citation Nr: 1824207	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes, and if so, whether service connection is warranted.

2.  Entitlement to a compensable rating for rhinitis with sinusitis, status post septorhinoplasty and rhinoplasty.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  She submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board notes the Veteran submitted an October 2017 substantive appeal with regard to a separate claim of service connection for a cervical spine condition.  The Veteran requested a Board video conference hearing for that claim as well.  As there is a separate appeal regarding the cervical spine claim, the hearing request will be addressed separately and at a later date.


DECISION

During service, the Veteran initially filed a claim of service connection for "pre-diabetes condition."  In a September 2006 rating decision, the RO denied the Veteran's claim.  She was notified of the decision in September 2006 as well.  Thereafter, nothing was received related to the claim until the present claim to reopen in April 2010.  As the Veteran did not appeal the September 2006 decision, that rating decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100.

Since September 2006, medical evidence indicating a diabetes diagnosis has been received, including in October 2009.  Further, at the August 2017 Board hearing, the Veteran testified that she had impaired fasting glucose and other symptoms of diabetes during her service, and thus, the onset of the disorder was in service.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for diabetes is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed below.


ORDER

New and material evidence having been received, the claim of service connection for diabetes is reopened; the appeal is granted to this extent only.


REMAND

Diabetes

The veteran contends that she currently has current diabetes mellitus and that it had its onset during her lengthy period of service.

The Veteran's service treatment records (STRs) contain a July 2004 record in which she was concerned about her elevated glucose levels.  Testing revealed a glucose level of 114 and an A1C level of 5.4 percent.  An August 2005 STR indicated the Veteran's sugars were running very low, although she was never in the diabetic range and suffered from impaired glucose tolerance.  A February 2005 STR indicated the Veteran had diabetes.  However, she was afforded a March 2006 in-service VA examination in connection with her initial claim in which the examiner reported no diabetes was present, as the Veteran's August 2005 fasting blood sugar was 105 and her A1C level was 5.4 percent.  The examiner indicated there was no documentation in the service treatment records supporting a diagnosis of diabetes mellitus for the Veteran.

The Veteran was afforded a June 2010 VA examination in which the examiner noted a history of a diagnosis of diabetes mellitus.  However, she also noted an A1C level of 5.6 percent and stated the Veteran does not meet the criteria for diabetes mellitus, type II.  Due to the inconsistency in the diagnosis, an addendum opinion was requested.  An August 2010 opinion was submitted in which the examiner again indicated the Veteran does not meet the criteria for diabetes mellitus.  She stated the Veteran was diagnosed with impaired fasting glucose in service and treated with metformin and did not meet the criteria for diabetes at that time, as she had an A1C level of 5.4 percent and fasting glucose of 114.  The examiner noted she was diagnosed with diabetes mellitus by her primary care doctor in January 2009 based on her current medications, although she did not meet the criteria for diabetes.  She noted the Veteran's A1C levels ranged from 5.3 to 5.8 and her fasting glucose ranged from 68 to 100, from 2005 to 2009, and concluded the Veteran still did not qualify for a diagnosis of diabetes mellitus.

The Veteran was afforded an August 2017 Board hearing and she submitted a corresponding statement in support.  The August 2017 statement indicated the Veteran went to the doctor several times during her service due to symptoms that mimicked diabetes.  She stated the doctors only ordered glucose tests and that her glucose test results were normal due to her use of metformin.  She indicated that she was diagnosed with diabetes in February 2005 and that once she began medication, her symptoms improved.  She noted in January 2009, her physician diagnosed her with diabetes mellitus, poorly controlled, and that she had been pre-diabetic for years.  She stated that symptoms commonly associated with diabetes, including increased thirst, increased appetite, fatigue, increased urination and blurred vision, were present prior to 2005 when she was prescribed metformin.

Due to the receipt of this additional relevant evidence, the Board finds another VA examination is required to determine whether the Veteran in fact has diabetes, including type II diabetes mellitus.  A medical opinion should also be obtained that addresses the Veteran's contention that she has diabetes which began in service, but the symptoms were masked by the use of metformin.  

Rhinitis with Sinusitis

The Veteran filed a claim for increase examination for her service-connected rhinitis/sinusitis in April 2010.  A VA examination was conducted in June 2010.  The examiner indicated the Veteran was suffering symptoms of maxillary and frontal sinus headaches, congestion, runny nose, itchy watery eyes, difficulty breathing out of the left nostril and trouble sleeping due to nasal congestion.  She noted the Veteran could not breathe out of the left nostril at all.

The Board notes the Veteran underwent an August 2010 nasal obstruction surgery, including an open reduction and internal fixation of the nose, septoplasty and reconstruction of the nasal valve collapse with auricular composite graft.

At the August 2017 Board hearing and in an August 2017 submitted statement, the Veteran indicated that her condition has worsened and an increased rating is warranted.  She states she has ongoing difficulty breathing, constant dry mouth and that further surgery to improve the nostril blockage is not possible.  She noted that as the blockage gets worse, she gets more headaches and her nasal passages are continuously crusty.  Based on this information indicating a possible worsening, as well as more than seven years passing since the most recent VA sinus examination, the Board finds a new VA examination is warranted to assess the current nature and severity of the Veteran's rhinitis/sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In light of the remand, updated VA and private treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records of private and VA treatment.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with her diabetes mellitus claim.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

First, the examiner should identify whether the Veteran has diabetes, including type II diabetes mellitus.  If not, it should be explained why.

For any identified diabetes, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes (i) had its onset during service, (ii) within one year of service, or (iii) is otherwise related to her service, or (iv) if there is a post-service intercurrent cause.

The Veteran's August 2017 contentions regarding the onset of diabetes symptoms during service, prior to being prescribed metformin, should be addressed.

All opinions should be accompanied by supporting rationale.

3.  Also, schedule the Veteran for a VA examination to assess the current severity of her service-connected rhinitis with sinusitis.

4.  Finally, readjudicate the remanded issues.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


